DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      HARD-NOX PROPERTIES,
                            Appellant,

                                    v.

SHARON R. BOCK, as Clerk and Comptroller, PALM BEACH COUNTY,
                          Appellees.

                              No. 4D17-1236

                              [June 14, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Lisa    S.   Small,     Judge;   L.T.    Case     No.
502014CA010752XXXXMB.

  Richard W. Glenn, Esq., Jupiter, for appellant.

   Helene C. Hvizd and Rachel Fahey of the Palm Beach County Attorney's
Office, West Palm Beach for appellee Palm Beach County.

  Michael Vater of The Ticktin Law Group PA, Deerfield Beach, for
appellee Sharon R. Bock.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ, JJ., and FAHNESTOCK, FABIENNE E., Associate Judge,
concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.